                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8     KUANG-BAO P OU-YOUNG,                            Case No. 20-cv-00230-VKD
                                                        Plaintiff,
                                   9
                                                                                          REFERRAL ORDER FOR PURPOSE
                                                 v.                                       OF DETERMINING RELATIONSHIP
                                  10

                                  11     LAWRENCE E. STONE, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to Civil Local Rule 3-12(c), and the pre-filing review order issued on January 17,

                                  15   2020 (Dkt. No. 11), the above-entitled case is hereby REFERRED to the Honorable Beth Labson

                                  16   Freeman for consideration of whether the present action is related to Case No. 5:19-cv-07000-BLF

                                  17   Ou-Young v. Stone, et al.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 21, 2020

                                  20

                                  21
                                                                                                  VIRGINIA K. DEMARCHI
                                  22                                                              United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
